DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicants have claimed uniquely distinct features in the application, which are not found in the prior art, either singularly or in combination. The independent claims identify the following uniquely distinct features:
I.	The primary reason for the allowance of the claims is the inclusion of the limitation in all the claims which is not found in the prior art references. The following claim element “determine that at least one listen-before-talk procedure of the first type on the one sub-band or of the second type on the remaining sub-bands has failed; and communicate on the carriers of the plurality of carriers different from the selected carrier based at least in part on the listen-before-talk procedure of the first type and the one or more listen-before-talk procedures of the second type, wherein communicating on the carriers of the plurality of carriers different from the selected carrier comprises suppressing communication on the selected carrier based at least in part on determining that the at least one listen-before-talk procedure on sub-bands of the selected carrier has failed” together with the other elements are the reasons for allowance.
1.	Regarding claim 1 –   An apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: identify a plurality of carriers and a plurality of sub-bands within the plurality of carriers configured for uplink transmissions from the UE to a base station in a shared radio frequency spectrum, select a carrier from the plurality of carriers and one sub-band of two or more sub-bands within the carrier on which to perform a listen-before-talk procedure of a first type, the two or more sub-bands being a part of the plurality of sub-bands configured for the uplink transmissions, perform the listen-before-talk procedure of the first type on the one sub-band of the two or more sub-bands within the selected carrier, perform one or more listen-before-talk procedures of a second type on sub-bands of the plurality of sub-bands within carriers of the plurality of carriers different from the selected carrier, perform one or more listen-before-talk procedures of the second type on remaining sub-bands of the two or more sub-bands within the selected carrier, determine that at least one listen-before talk procedure of the first type on the one sub-band or of the second type on the remaining sub-bands has failed, and communicate on the carriers of the plurality of carriers different from the selected carrier based at least in part on the listen-before-talk procedure of the first type and the one or more listen-before-talk procedures of the second type, wherein communicating on the carriers of the plurality of carriers different from the selected carrier comprises suppressing communication on the selected carrier based at least in    
2.	Regarding claim 25 – An apparatus for wireless communication at a user equipment (UE), comprising: a processor, memory in electronic communication with the processor, and instructions stored in the memory and executable by the processor to cause the apparatus to: identify a plurality of carriers and a plurality of sub-bands within the plurality of carriers configured for uplink transmissions from the UE to a base station in a shared radio frequency spectrum, perform respective listen-before-talk procedures of a first type on two or more sub-bands within a selected carrier of the plurality of carriers, perform one or more listen-before-talk procedures of a second type on sub-bands of the plurality of sub-bands within carriers of the plurality of carriers different from the selected carrier, determine that at least one listen-before-talk procedure of the first type on the one sub-band or of the second type on the remaining sub-bands has failed, and communicate on the carriers of the plurality of carriers different from the selected carrier based at least in part on the listen-before-talk procedure of the first type and the one or more listen-before-talk procedures of the second type, wherein communicating on the carriers of the plurality of carriers different from the selected carrier comprises suppressing communication on the selected carrier based at least in    part on determining that the at least one listen-before-talk procedure on sub-bands of the selected carrier has failed.
3.	Regarding claim 28 – A method for wireless communication at a user equipment (UE), comprising: identifying a plurality of carriers and a plurality of sub-bands within the plurality of carriers configured for uplink transmissions from the UE to a base station in a shared 
4.	Regarding claim 30 - A method for wireless communication at a user equipment (UE), comprising: identifying a plurality of carriers and a plurality of sub-bands within the plurality of carriers configured for uplink transmissions from the UE to a base station in a shared radio frequency spectrum, performing respective listen-before-talk procedures of a first type on two or more sub-bands within a selected carrier of the plurality of carriers, performing one or more listen-before-talk procedures of a second type on sub- bands of the plurality of sub-bands 
The closest prior art, either singularly or in combination, fail to anticipate or render the above limitations obvious. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Allowable Subject Matter

Claims 1-30 are allowable over the prior art of record.

Conclusion

Prosecution On The Merits Is Closed in this application.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Zhang et al. (US 2017/0311349 A1) discloses methods used in terminal devices and network devices, and associated devices.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to John Pezzlo whose telephone number is (571) 272-3090. The examiner can normally be reached on Monday to Friday from 8:30 AM to 4:30 PM. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Marsha Harold-Banks, can be reached on (571) 272-7905. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.  
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-2600.
Any response to this action should be mailed to:
Commissioner of Patents and Trademarks
Washington, D.C.
or faxed to:
(571) 273-8300
For informal or draft communications, please label "PROPOSED" or "DRAFT"
Hand delivered responses should be brought to:
Jefferson Building

500 Dulany Street
Alexandria, VA, 22314
John Pezzlo
1 March 2022
/John Pezzlo/
Primary Examiner, Art Unit 2465